Citation Nr: 1223797	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis, right knee with residual surgery scar.  

2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.  

3.  Entitlement to service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine.  

4.  Entitlement to service connection for narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy, also claimed as exercise induced pre-ventricular contractions and heart palpitations.  

(The issue of entitlement to payment or reimbursement of unauthorized medical services rendered in connection with treatment received at Memorial Medical Center of East Texas in Lufkin, Texas, on October 29, 2009, will be addressed in a separate decision.)  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A March 2010 rating decision denied increased ratings for the Veteran's service-connected osteoarthritis, right knee with residual surgery scar, and hypothyroidism; denied service connection for obstructive sleep apnea on a CPAP machine and narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine; and reopened the service connection claim for left ventricular hypertrophy, but denied it on the merits.  

2.  A Notice of Disagreement (NOD) as to the March 2010 rating decision was received by the RO on May 6, 2010.  

3.  A Statement of the Case (SOC) was issued on April 21, 2011.  

4.  The cover letter that was mailed with the SOC advised the Veteran that to perfect his appeal in the above matter he had to submit a Substantive Appeal within 60 days or within the remainder, if any, of the one year period following date of notification of the rating decision appealed.  

5.  The Veteran's statement in lieu of substantive appeal was received by VA on December 11, 2011.  

6.  The Veteran did not submit a Substantive Appeal or request an extension in a timely manner. 


CONCLUSION OF LAW

The Veteran did not perfect an appeal as to the issues of entitlement to increased evaluations for the Veteran's service-connected right knee osteoarthritis with residual surgery scar and hypothyroidism; the issues of entitlement to service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine, narcolepsy claimed as secondary to obstructive sleep apnea on a CPAP machine; and the issue of whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy, also claimed as exercise induced pre-ventricular contractions and heart palpitations, and the claims must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board points out that it is not required to discuss the VCAA with respect to this appeal.  It does not apply to matters on appeal, however, when the issue is limited to statutory interpretation, as in the instant case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the issue here on appeal.  As the law is dispositive in this case, the VCAA is not applicable.   

II.  Decision  

An appeal to the Board "consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal."  38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals ) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the Agency of Original Jurisdiction (AOJ) mails the Statement of the Case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302(b).  Additionally, an extension for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993). 

In the present case, the Board finds that the Veteran did not timely file either a Substantive Appeal or a request for an extension of time to do so.  In a March 2010 rating decision, the RO denied the following claims: an increased evaluation in excess of 10 percent for osteoarthritis of the right knee with residual surgery scar; an increased evaluation in excess of 30 percent for hypothyroidism; service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine; service connection for narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine; and whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy.  The Veteran received notification of the denials and expressed disagreement with the March 2010 rating decision by way of a May 2010 personal statement.  The RO issued a Statement of the Case (SOC) on April 21, 2011, but no Substantive Appeal was received from the Veteran or his representative within the 60 days following the issuance of the SOC.  On December 11, 2011, the Veteran submitted a substantive appeal statement, in lieu of the VA Form 9, in December 2011.  The Veteran's Substantive Appeal indicated that he wished to appeal the denials of all the issues discussed in the March 2010 rating decision.  

The Board notes that the record does not show that VA ever received a request for more time to file a Substantive Appeal as to the claims stated above from either the Veteran or his representative.  More importantly, the record does not show that VA ever received a VA Form 9 or an equivalent letter, from either the Veteran or his representative within 60 days after the April 2011 SOC was mailed to the Veteran.  In this case, the Veteran must have perfected his appeal either within the 60 days following the April 21, 2011, notice of the SOC, or in the alternative, within one year following notice of the RO's March 2011 rating decision.  There is no communication of record from the Veteran or his representative during those dates that would constitute a Substantive Appeal.  

Unquestionably, the record shows that the Veteran did not file a timely substantive appeal as to his claims for an increased evaluation in excess of 10 percent for osteoarthritis of the right knee with residual surgery scar; an increased evaluation in excess of 30 percent for hypothyroidism; service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine; service connection for narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine; and whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy.  Moreover, the Veteran did not request an extension of time for filing within the applicable time period required by 38 C.F.R. § 20.0303, that is, prior to the expiration of the time limit for filing a substantive appeal, which in this case was June 21, 2011.  Additionally, the Veteran received an April 2012 letter from the Board outlining the law for filing appeals to the Board which also included a "Substantive Appeal Response Form."  The letter stated that within 60 days of receiving this letter, the Veteran must either submit written argument and additional evidence relevant to jurisdiction or request a hearing before the Board to present oral argument on the jurisdictional question.  As of this date, no response has been received from the Veteran.  

The Board will therefore dismiss the claims on the basis that a timely Substantive Appeal was not received regarding the issues of entitlement to an increased evaluation in excess of 10 percent for osteoarthritis of the right knee with residual surgery scar; an increased evaluation in excess of 30 percent for hypothyroidism; service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine; service connection for narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine; and whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy, also claimed as exercise induced pre-ventricular contractions and heart palpitations.  



ORDER

The appeal as to the claim of entitlement to an evaluation in excess of 10 percent for osteoarthritis, right knee with residual surgery scar, is dismissed.  

The appeal as to the claim of entitlement to an evaluation in excess of 30 percent for hypothyroidism is dismissed.  

The appeal as to the claim of entitlement to service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine is dismissed.  

The appeal as to the claim of entitlement to service connection for narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine, is dismissed.  

The appeal as to the claim of whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy, also claimed as exercise induced pre-ventricular contractions and heart palpitations, is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


